DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/24/2022 has been entered.  Claims 1, 6, 8, 14-16, 18-20 have been amended and Claims 2-5, 7, 9-13, 17 have been cancelled.  Claims 1, 6, 8, 14-16, 18-20 are currently pending in the application.  The amendment overcomes the interpretations under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action of 10/22/2021.

Response to Arguments
The IDS filed 9/13/2021 has been considered in its entirety.
Applicant’s arguments, see pages 6-9, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
	Regarding Claims 1, 20, US 20020062062 A1 by Belson et al. discloses a selectively steerable portion 104 of an endoscope body 102.  An axial motion transducer 150 detects the position of the endoscope body 102 during a procedure.  Electronic motion controller 140 has a memory for storing a model, which can include a neural network, and provides control to the endoscope body 102 to assume a shape determined from positional data.  The electronic motion controller 140 is programmed with information from the machine learning model or input mathematical model which is used to avoid applying unnecessary force to the colon during use.
Belson does not disclose determining whether or not the machine learning model is present; and in response to determining that the machine learning model is not present, generating the release method from the simulation model.  However, US 20180296281 A1 by Yeung et al. discloses a control system 
Further arguments regarding the rejection of Claim 1 over Belson in view of US 20170231699 A1 by Flexman et al. are considered moot given the new grounds of rejection.  Please see the claim rejections under 35 U.S.C. 103 below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 14-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “an operator” in line 3.  It is unclear if this limitation refers to the same operator as recited in Claim 1 or an additional operator.  The limitation could be amended to read “the operator”, “a second operator”, or similar, as appropriate.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 6, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020062062 A1 by Belson et al. (hereinafter “Belson”) in view of US 20180296281 A1 by Yeung et al. (hereinafter “Yeung”).
Regarding Claim 1, Belson discloses a tubular insertion device (endoscope 100) comprising: a tubular device (elongate body 102) comprising a flexible tube portion configured to be inserted into a subject (selectively steerable distal portion 104; [0031]; Fig. 2); a sensor configured to detect a shape of the flexible tube portion in the subject (axial motion transducer 150 detects position of endoscope body 102; [0042]; Fig. 2); a memory (memory of electronic motion controller 140; [0053]) configured to store: a machine learning model (electronic motion controller 140 implemented as a neural network; [0033]) configured to perform machine learning on a relationship between the shape of the flexible tube portion and an operation performed next by the operator and calculate the operation to be performed on the tubular device (electronic motion controller 140 causes the endoscope body 102 to assume a shape based on detected positional data from axial motion transducer 150; [0042, 59-60]); and a simulation model configured to generate a release method for reducing force exerted on a contact portion of the flexible tube portion and the subject, based on the shape detected by the sensor (mathematical model in electronic motion controller 140 to control the endoscope body 102 [0059-60] to avoid applying unnecessary force to the colon [0044]); and a processor configured to: input the shape of the flexible tube portion into the memory (programming of electronic motion controller 140; [0059-60]).
Belson does not disclose determining whether or not the machine learning model is present; and in response to determining that the machine learning model is not present, generating the release method from the simulation model.  However, Yeung discloses a control system for steering a colonoscope during and after training an artificial neural network.  One or more processors are provided to implement the machine learning training methods ([0173]).  Before the network is trained, navigation of the colonoscope is performed based on predetermined instructions or as indicated by a surgeon.  After the network has 
Regarding Claim 6, Belson as modified by Yeung discloses the tubular insertion device according to claim 1.  Belson further discloses wherein the operation performed next calculated by the processor comprises at least one of: operation of the tubular device to obtain a twisting direction of the flexible tube portion; operation of the tubular device to obtain a bending direction of an active bending portion provided at a distal-end side of the flexible tube portion; operation of the tubular device to obtain an amount of insertion of the flexible tube portion into the subject; operation of the tubular device to obtain a hardness of the flexible tube portion to be changed by a hardness changing portion provided at the flexible tube portion; and operation an instruction to change a posture of the subject (propagating curve information along endoscope body 102 indicates a bending direction; [0042-43]; Fig. 7).
Regarding Claim 15, Belson as modified by Yeung discloses the tubular insertion device according to claim 1.  Belson further discloses wherein the simulation model is converted into one of a machine learning model and an approximate expression from an input/output relation (electronic motion controller 140 has electronic memory including a 3D model [0059]).
Regarding Claim 18, Belson as modified by Yeung discloses the tubular insertion device according to claim 1.  Belson further discloses wherein the tubular device includes comprises an endoscope (endoscope 100; [0031]; Fig. 2).
Regarding Claim 19, Belson discloses a tubular insertion device (endoscope 100) comprising: a tubular device (elongate body 102) comprising a flexible tube portion configured to be inserted into a subject (selectively steerable distal portion 104; [0031]; Fig. 2); a sensor configured to detect a first disposition state of the flexible tube portion in the subject (axial motion transducer 150 detects position of endoscope body 102; [0042]; Fig. 2); a memory (memory of electronic motion controller 140; [0053]) configured to store: a machine learning model (electronic motion controller 140 implemented as a neural network; [0033]) configured to perform machine learning on a relationship between the first disposition state of the flexible tube portion (detected positional data) and a second disposition state of the flexible 
Belson does not disclose determining whether or not the machine learning model is present; and in response to determining that the machine learning model is not present, generating the release method from the simulation model.  However, Yeung discloses a control system for steering a colonoscope during and after training an artificial neural network.  One or more processors are provided to implement the machine learning training methods ([0173]).  Before the network is trained, navigation of the colonoscope is performed based on predetermined instructions or as indicated by a surgeon.  After the network has been established, control and actuation of the device are output from the working model ([0146, 0158-159]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Belson with the control steps disclosed by Yeung with the benefit of providing a machine learning architecture to optimize an automated steering mechanism (Yeung [0156]).
Regarding Claim 20, Belson discloses a method of supporting an operation of an operator of a tubular insertion device (endoscope 100), the tubular insertion device including a tubular device (elongate body 102) including a flexible tube portion configured to be inserted into a subject (selectively steerable distal portion 104; [0031]; Fig. 2), a sensor configured to detect a shape of the flexible tube portion in the subject (axial motion transducer 150 detects position of endoscope body 102; [0042]; Fig. 2), a memory (memory of electronic motion controller 140; [0053]) configured to store: a machine learning model (electronic motion controller 140 implemented as a neural network; [0033]) configured to perform machine learning on a relationship between the shape of the flexible tube portion and an operation performed next by the operator and calculate the operation to be performed on the tubular device (electronic motion 
Belson does not disclose determining whether or not the machine learning model is present; and in response to determining that the machine learning model is not present, generating the release method from the simulation model.  However, Yeung discloses a control system for steering a colonoscope during and after training an artificial neural network.  One or more processors are provided to implement the machine learning training methods ([0173]).  Before the network is trained, navigation of the colonoscope is performed based on predetermined instructions or as indicated by a surgeon.  After the network has been established, control and actuation of the device are output from the working model ([0146, 0158-159]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Belson with the control steps disclosed by Yeung with the benefit of providing a machine learning architecture to optimize an automated steering mechanism (Yeung [0156]).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Yeung as applied to claim 1 above, and further in view of US 20170231699 A1 by Flexman et al. (hereinafter “Flexman”).
Regarding Claim 8, Belson as modified by Yeung discloses the tubular insertion device according to claim 1.  Modified Belson does not disclose wherein the processor is configured to determine whether an operation is correctly performed in accordance with the operation to be performed on the tubular device calculated.  However, Flexman discloses wall interaction evaluation module 148 which interprets shape and measurement data from a subject to make recommendations about the next movement or interaction of the instrument.  The results from shape sensing system 104 are then evaluated ([0054-55]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding Claim 16, Belson as modified by Yeung discloses the tubular insertion device according to claim 1.  Modified Belson does not disclose the processor configured to analyze an operation of the tubular device operated by an operator.  However, Flexman discloses wall interaction evaluation module 148 which interprets shape and measurement data from a subject to make recommendations about the next movement or interaction of the instrument ([0054-55]).  The wall interaction evaluation module 148 further determines where and how much interaction by the operator occurs during a procedure ([0032-33]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Belson with the modifications disclosed by Flexman with the benefit of avoiding interruptions caused by wall/instrument interaction during a procedure (Flexman [0052]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Yeung as applied to claim 1 above, and further in view of US 20150359419 A1 by Hane et al. (hereinafter “Hane”).
Regarding Claim 14, Belson as modified by Yeung discloses the tubular insertion device according to claim 1.  Modified Belson does not disclose a level of an operator.  However, Hane discloses an object insertion system including a grade classification associated with acquiring second information Q2.  A grade 1-6 is selected by the operator and correspond to the skill level of the operator. Control unit 112 provides different ways of outputting second information Q2 based on the selected level ([0292-300]; Fig. 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Belson and Flexman with the modifications disclosed by Hane with the benefit of adapting to a wide range of operators requiring different amounts of support information Hane [0300]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130204124 A1
US 20140275985 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795